Name: 95/268/EC: Commission Decision of 30 June 1995 on financial assistance from the Community for storage in Italy of antigen for production of foot-and-mouth disease vaccine
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  production;  Europe;  research and intellectual property;  agricultural activity;  health
 Date Published: 1995-07-15

 Avis juridique important|31995D026895/268/EC: Commission Decision of 30 June 1995 on financial assistance from the Community for storage in Italy of antigen for production of foot-and-mouth disease vaccine Official Journal L 165 , 15/07/1995 P. 0022 - 0022COMMISSION DECISION of 30 June 1995 on financial assistance from the Community for storage in Italy of antigen for production of foot-and-mouth disease vaccine (Text with EEA relevance) (95/268/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC on 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 14 thereof, Whereas by virtue of Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines (3), establishment of antigen banks is part of the Community's action to create Community reserves of foot-and-mouth vaccine; Whereas Article 3 of that Decision designates the Istituto Zooprofilattico Sperimentale at Brescia in Italy as an antigen bank holding Community reserves; Whereas the functions and duties of these antigen banks are specified in Article 4 of that Decision; whereas Community assistance must be conditional on accomplishment of these; Whereas Community financial assistance should be granted to these banks to enable them to carry out the said functions and duties; Whereas for budgetary reasons the Community assistance should be granted for a period of one year; Whereas for supervisory purposes Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 2048/88 (5), should apply; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall grant Italy financial assistance for the stocking of antigen for production of foot-and-mouth disease vaccine. Article 2 The Istituto Zooprofilattico Sperimentale at Brescia in Italy shall hold the stock of antigen to which Article 1 relates. The provisions of Article 4 of Council Decision 91/666/EEC shall apply. Article 3 The Community's financial assistance shall be a maximum of ECU 70 000 for the period 1 August 1994 to 31 July 1995. Article 4 The Community's financial assistance shall be paid as follows: - 70 % by way of an advance at Italy's request, - the balance following presentation of supporting documents. These documents must be presented before 1 October 1995. Article 5 Articles 8 and 9 of Council Regulation (EEC) No 729/70 shall apply mutatis mutandis. Article 6 This Decision is addressed to the Italian Republic. Done at Brussels, 30 June 1995. For the Commission Franz FISCHLER Member of the Commission